Citation Nr: 1511746	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating higher than 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Travis N. Barrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Salt Lake City, Utah Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a July 2011 rating decision, the RO granted service connection, effective February 9, 2011, for PTSD, and assigned a disability rating of 30 percent. In a September 2013 rating decision, the RO increased the initial rating for PTSD to 50 percent. The RO denied a TDIU.

In August 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.


FINDINGS OF FACT

1. From February 9, 2011, the Veteran's PTSD produced occupational and social impairment with deficiencies in work, family relations, thinking, and mood, due to such symptoms as sleep impairment, impaired impulse control, irritability, violent impulses, difficulty in adapting to stressful circumstances including work, isolation from others, and difficulty tolerating public settings.

2. From February 9, 2011, the Veteran's PTSD has made him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. From February 9, 2011, the Veteran's PTSD has met the criteria for a 70 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. From February 9, 2011, the criteria for a total disability rating based on individual unemployability have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in March 2011, May 2011, and July 2012. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

In the August 2014 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file (which includes a paper file and records in electronic systems) contains service treatment records, post-service treatment records, reports of VA and private examinations, and a transcript of the August 2014 Board hearing. The reports of VA and private examinations contain relevant findings that are sufficient to allow determinations on the rating issues that are on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Rating for PTSD

The Veteran contends that the effects of his PTSD warrant a disability rating higher than the 50 percent rating that is in effect from the February 9, 2011, effective date of service connection for PTSD.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. 

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 30 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score. The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness. It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV). Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations. Clinicians have assigned the Veteran GAF scores ranging from 40 to 60. GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any service impairment in social or occupational functioning (e.g., no friends, unable to keep a job). GAF scores of 31 to 40 are for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). DSM-IV.

In a VA PTSD examination in April 2011, the Veteran reported having served in combat in Vietnam, and having had traumatic experiences during that service. He stated that after service he tried to avoid thinking about his experiences in Vietnam, but that he had constant symptoms of mental disorder. He related that he felt agitated, and could not sit still in a group of people. He indicated that his wife told him that he screamed at night. He reported that he could only sleep for two to three hours at a time. He indicated that he experienced chronic fatigue. He reported that he had an exaggerated startle response and that he was hypervigilant. He related a long history of heavy alcohol use, from 1971 to 2000. He indicated that in social settings he observed but did not participate. He reported that he was married and had a grown child. He stated that he worked for many years as an auto body technician, and then for several years as an insurance adjuster. He indicated that presently he was self-employed. Examining psychologist M. M. S., Ph.D., L.P., observed that the Veteran was oriented, with appropriate behavior and normal speech. Dr. S. listed a diagnosis of PTSD, and assigned a GAF score of 60.

In VA treatment in April 2011, the Veteran reported that he had angry outbursts which caused his wife to be concerned. He indicated that he had hypervigilance, exaggerated startle response, avoidance of stress, isolation, guilt, flashbacks, and intense dreams. A clinician assigned a GAF score of 51. In July 2012, the Veteran reported ongoing PTSD with difficulty sleeping.

In May 2013, the Veteran had an evaluation by private psychologist B. M. W., Psy.D.. The Veteran reported that, beginning during combat service, he consumed large quantities of alcohol daily. He stated that he continued heavy alcohol use for many years after service. He reported that in approximately 1975 he sustained a head injury with concussion. He related having frequent nightmares about Vietnam. He reported being very irritable. He indicated that at work he frequently had angry, verbal outbursts and physical fights. He stated that he often removed himself from situations to avoid engaging in physical violence. He indicated that he was retired from work. He stated he attempted monthly group counseling for PTSD.

Dr. W. noted that the Veteran had a sad affect, slow speech, and a concrete but linear thought processes. The evaluation included psychological testing. Dr. W. stated that the Veteran's test responses were valid, and were consistent with chronic psychological maladjustment, physical reactions to stress, and inability to control anger. Dr. W. stated that literature and research indicate that veterans with PTSD who suffer head injury are more likely to develop mood disorders that are enduring. Dr. W. found that the Veteran had chronic PTSD that was moderate to severe, and also had recurrent moderate major depression and anxiety disorder. Dr. W. assigned a GAF score of 40. She indicated that the Veteran had major impairment at home and at work, and in thinking and mood. She found that he avoided interpersonal relationships, was disengaged from his family, and was unable to control his temper. She stated that he was unable to sustain employment at his previous level of functioning.

In a VA PTSD examination in August 2013, the Veteran reported that he attended group counseling monthly, at a Vet Center. He indicated that he struggled with irritability, and had difficulty with crowds and some social environments. He reported that he was often anxious around others. His wife indicated that he had frequent anxiety at night and chronic sleep disturbance. He related that he worked in auto body shops and later as an insurance appraiser, and that he retired in January 2013. He indicated that at work he was often irritable, that he struggled to interact acceptably with others, and that he preferred to work alone. He stated that he lived with his wife. He indicated that he had a close relationship with his wife, but that he was irritable, and he argued with her and took his irritation out on her. He stated that he had close relationships with his grown daughter and his grandchildren. Examining psychologist P. D. M., Ph.D., found that the Veteran had normal speech and thought process. Dr. M. found that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Dr. M. assigned a GAF score of 60.

In December 2013, Vet Center Counselor B. C. S., M.S.W., C.S.W., reported that, beginning in September 2012, he treated the Veteran for PTSD in individual and group sessions. Mr. S. indicated that the Veteran had ongoing behavior consistent with PTSD, and that his behavior required constant self-monitoring.

In the August 2014 Board hearing, the Veteran reported that his PTSD was manifested by trouble sleeping, anxiety in closed rooms or spaces, frequent anger, and difficulty controlling anger. He stated that he had difficulty when he was working, in that he functioned acceptably when working alone, but had extreme intolerance for interacting with people. He related that, presently, in retirement, he could not tolerate being in a store or a social setting for more than a few minutes. He indicated that he became very anxious and angry when driving. He contended that Dr. W.'s examination was of greater value than Dr. M.'s, because Dr. W.'s examination was longer and in greater in depth. He noted that Dr. W. spent several hours on the evaluation, included testing, and noted and discussed his history of head injury. He stated that she drew out information that, due to his PTSD, he has trouble relating.

The Veteran submitted records from the United States Social Security showing his earnings history from the 1970s through 2012. He annotated the records, indicating the automotive businesses where he worked through 2000, and his work as an appraiser from 2001. Those records show a considerable decrease in earnings after 2004, with little or no earnings in some of the years since then. 

The examination and treatment reports and the Veteran's accounts indicate that his PTSD produces occupational and social impairment that is characterized by considerable stress, tension, anxiety, and difficulty in interacting with others. Dr. W. concluded that the Veteran had major impairment in work, family relations, thinking, and mood. Although Dr. M. characterized the Veteran's impairment as less severe, the Veteran has convincingly argued that the deeper evaluation by Dr. W. produced relatively more thorough and valuable findings. By at least equal weight, the evidence indicates that the Veteran's impairment due to PTSD is consistent with the criteria for a 70 percent rating. The Board therefore grants a 70 percent rating.

The examinations, treatment notes, and statements have not indicated that the Veteran has total occupational and social impairment due to his PTSD. He has not been reported or noted to have more severe symptoms such as grossly impaired thought or communication, persistent danger to self or others, or disorientation. His impairment thus does not approach the criteria for a 100 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's PTSD has not required frequent hospitalizations. His PTSD has affected his occupational functioning, but those affects in this case are appropriately and adequately addressed by the criteria for a 70 percent rating and by the consideration of a TDIU in this decision, below. Therefore, it is not necessary to refer the PTSD rating issue for consideration of extraschedular ratings.

TDIU

The Veteran contends that the effects of his PTSD made him unable to continue working. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. 38 C.F.R. § 4.16(a). The Veteran has service connection established for one disability, PTSD. The Board has granted in this decision, above, a 70 percent rating for his PTSD. As that rating meets the criteria for a TDIU, a TDIU is warranted if his PTSD makes him unable to secure or follow a substantially gainful occupation.

The Veteran has reported that a manifestation of his PTSD is his chronic irritability and difficulty tolerating interaction with people. He stated that when he was employed this interfered considerably with his ability to perform his job. Dr. W. opined that the Veteran's PTSD made him unable to sustain employment such as he had previously held. Dr. M. concluded that the Veteran's PTSD only occasionally or partially impaired his occupational functioning. The Veteran has persuasively argued, however, that Dr. W.'s evaluation was more thorough and has more evidentiary weight than that of Dr. M. The Board concludes that the evidence at least equivocally shows that the Veteran's PTSD makes him unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU.


      
      
      
      (CONTINUED ON NEXT PAGE)

ORDER

From February 9, 2011, a 70 percent rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From February 9, 2011, a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


